Title: To John Adams from Benjamin Stoddert, 30 April 1799
From: Stoddert, Benjamin
To: Adams, John



Sir
Navy Department 30. April 1799.

I do myself the honor to enclose the copy of a letter from our Consul at the Havanna, to the Secty of State. It shews that a state of things which you have long foreseen, is commencing in the West Indies; & forebodes that the American Commerce may have more to apprehend from unauthorized Piracy, than any other. The spot upon which these Fellows have fixed themselves lies about sixty miles from the Havanna & fifteen from the Bay of Matanzes, & appears to be well calculated for the annoyance of our whole Trade to Spanish America. One Frigate & two or three smaller Vessels with a land force of 300 men would probably be sufficient to inflict such examplary punishment as might for a long time check attempts at similar establishments. Capt Perry in the General Greene of 32 Guns, will be prepared to sail from Newport, in about 12 Days—in five Days, I must send his cruising Instructions, to proceed to the Havanna, taking under his command two Vessels of inferior force, from Charleston.—and I shall direct him to pay such attention to the Pirates, as will at least check their depredations. Several of our Vessels will shortly be in from the West Indies, & may be soon prepared to Join Perry, or to proceed on any other enterprize.
Col. Pickering will write to the Governor of the Havanna, by Capt Perry—and if he will not pursue the proper measures to dislodge these Pirates from the Territory of Spain, I suppose they will hardly consider Offensive, any measures in our power to take, for that purpose.—It would be much more reasonable, that the American Government, should hold that of Spain, responsible for the outrages committed on our Commerce or Citizens, by these People.
I have the honor to be / with the highest respect & / esteem Sir yr most Obed Serv

Ben Stoddert.